        Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 1 of 38




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


ALEXANDRA PELLETIER, JOAN PADDEN,
and M. SAMANTHA PAK, on behalf of
themselves and all others similarly situated,
                                                Civil Action No.:
                           Plaintiffs,

              v.

PEARSON EDUCATION, INC.; CENGAGE                CLASS ACTION COMPLAINT
LEARNING, INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC;
EDUCATIONAL PUBLISHERS
ENFORCEMENT GROUP; BARNES &
NOBLE EDUCATION, INC.; BARNES &
NOBLE COLLEGE BOOKSELLERS, LLC;                 JURY TRIAL DEMANDED
and FOLLETT HIGHER EDUCATION
GROUP,

                           Defendants.
               Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 2 of 38




                                                 TABLE OF CONTENTS

I.        INTRODUCTION ............................................................................................................1

II.       JURISDICTION AND VENUE .......................................................................................6

III.      THE PARTIES..................................................................................................................6

IV.       INTERSTATE COMMERCE ..........................................................................................8

V.        FACTUAL ALLEGATIONS ...........................................................................................9

          A.        Market Overview ..................................................................................................9

          B.        Pre-Conspiracy Course Materials Market ...........................................................10

          C.        EPEG and Development of Inclusive Access .....................................................12

          D.        The Implementation of Inclusive Access ............................................................13

          E.        Agreements Among Defendants to Implement Inclusive Access .......................15

          F.        Defendants’ Conduct Has Harmed Competition, Resulted in Supra-
                    Competitive Prices and Has No Pro-Competitive Justification ..........................17

          G.        Continuing Violation ..........................................................................................18

          H.        The Recent Investigation Revealed the Highly Concentrated Nature
                    of the Industry xx ................................................................................................19

VI.       RELEVANT MARKET..................................................................................................20

VII.      CLASS ACTION ALLEGATIONS ...............................................................................23

VIII.     ANTITRUST INJURY ...................................................................................................26

IX.       FRAUDULENT CONCEALMENT ...............................................................................27

X.        CLAIMS FOR RELIEF ..................................................................................................28

XI.       PRAYER FOR RELIEF .................................................................................................34

JURY DEMANDED ...................................................................................................................36
             Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 3 of 38




        College students Alexandra Pelletier, Joan Padden, and M. Samantha Pak (“Plaintiffs”)

bring this antitrust action, by and through their attorneys, under Sections 1 and 2 of the Sherman

Act, Sections 4 and 16 of the Clayton Act, and Rule 23 of the Federal Rules of Civil Procedure,

for treble damages, injunctive relief, and such other relief as may be determined as just and proper,

on behalf of themselves and all others similarly situated against: (1) the dominant publishers of

textbooks and other Course Materials1 used at Colleges2 – Defendants McGraw Hill, LLC (f/k/a

McGrawHill Global Education Holdings, LLC) (“McGraw” or “McGraw-Hill”), Pearson

Education, Inc. (“Pearson”) and Cengage Learning, Inc. (“Cengage”); (2) the key textbook

publishing industry trade group – Defendant Educational Publishers Enforcement Group

(“EPEG”); and (3) the dominant retailers operating on-campus College bookstores – Defendants

Barnes & Noble Education, Inc. and Barnes & Noble College Booksellers, LLC (collectively,

“Barnes & Noble”), and Follett Higher Education Group, Inc. (“Follett”).3 Plaintiffs allege that

they paid supra-competitive prices for Course Materials as a result of Defendants’ “Inclusive

Access” scheme described herein and in support thereof, allege as follows:

                                      I.       INTRODUCTION

        1.       At the beginning of every semester at Colleges across the country, students go

through the process of determining what Course Materials are required for each of their classes.

The required Course Materials are selected and/or specified by the professors teaching the classes

and the students who take the classes have no control over their selection. Because of this, the


1
 As used herein, “Course Materials” includes textbooks and related course materials such as workbooks,
homework, quizzes, tests, etc., in whatever form (e.g., print, electronic, digital, etc.).
2
 The term “Colleges” is used in this Complaint to refer to all institutes of higher education including two-
year community or junior colleges, four-year colleges and four-year universities.
3
 McGraw-Hill, Pearson and Cengage are collectively referred to herein as the “Publisher Defendants.”
Barnes & Noble and Follet are collectively referred to herein as the “Retailer Defendants.” The Publisher
Defendants, the Retailer Defendants and EPEG are collectively referred to herein as “Defendants.”

                                                     1
            Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 4 of 38




students represent a captive market for the designated Course Materials. However, what has

historically been within each student’s control are decisions related to obtaining those materials –

where to buy them, whether to buy them new or used, or whether to buy them at all.

       2.       The market for Course Materials is large and lucrative. One industry analysis put

the size of the industry as of 2014 at nearly $10 billion, with about $6 billion of that focused on

textbook publishers. The Publisher Defendants are the dominant publishers of college textbooks

in the country. The Publisher Defendants represent at least 80 percent of the market for Course

Materials. The Retailer Defendants are the dominant operators of official (i.e., institutionally-

licensed) on-campus bookstores, operating approximately 57 percent of on-campus bookstores

throughout the United States.

       3.       Publishers, including the Publisher Defendants, have struggled for years to protect

their sales from outside threats such as used books. Over the years, publishers have implemented

various strategies to mitigate these competitive threats including such things as printing new

versions of textbooks on a yearly basis that contain only minor revisions, or creating custom

publications that are also updated annually or contain elements such as workbooks that are not

easily reusable. As a result of the captive market structure and the Publishers’ efforts to limit

competition, textbook prices skyrocketed from the mid-1970’s through the early 2010’s.

       4.       As the digital economy expanded, students were initially given more opportunities

to exercise free choice and purchase Course Materials, in either new or used form, and from

alternate sources that were not affiliated with the Defendants including, for example, non-

Defendant retailers such as eBay, Amazon, and Chegg. Even with the introduction of electronic

textbooks and other Course Materials, these same sources offered additional choices for students.

In addition, some students chose not to buy some Course Materials at all, either choosing to borrow



                                                 2
             Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 5 of 38




those materials from other students, or to forego owning the materials altogether. Beginning

sometime around 2008, some companies began offering students the option to rent Course

Materials, posing a substantial threat to Defendants’ Course Materials sales.

        5.       The mainstreaming of Course Material rentals, along with the increase in used

Course Material sales, created tremendous competitive pressure on the industry. As a result of all

of these pressures, Defendants’ sales of Course Materials began to drop and the prices Defendants

could charge for those materials began to stagnate. This, in turn, directly impacted on the revenue

and profits of both the Publisher Defendants and the Retailer Defendants.

        6.       To combat these market dynamics, the Defendants conspired to, and did in fact,

restrain trade in the market for Course Materials by developing a program called “Inclusive

Access” which they implemented through agreements among themselves and by creating and

implementing a variety of “Inclusive Access” agreements with numerous Colleges.4

        7.       Inclusive Access is a method of providing Course Materials to students where

students, like Plaintiffs and Class Members, pay for a code that gives them electronic access to the

Publisher Defendants’ digital Course Materials which typically include textbooks, workbooks,

homework, quizzes, tests, etc. (“Inclusive Access Materials”). The Inclusive Access Materials

typically include some Course Materials such as reading assignments and homework that are

needed to pass the course and are only available through Inclusive Access. The students’ ability

to access the Inclusive Access Materials expires at the end of the semester or a defined period of

time.




4
  Different publishers and Colleges use different names for these “Inclusive Access” programs including,
but not limited to “inclusive access,” “innovative pricing,” “immediate access,” and “first day.” However,
the programs all have similar attributes and are referred to collectively herein as “Inclusive Access.”

                                                    3
            Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 6 of 38




       8.       For classes where “Inclusive Access” applies, Plaintiffs and Class Members are

required to purchase, each semester or other time limited period, new, digital copies of the assigned

Course Materials from the Publisher Defendants or the Defendant Retailers (or both). Students

cannot obtain the mandated Course Materials from alternative sources, nor can they purchase used

versions of the Course Materials or borrow them from a friend. Instead, the students are forced to

purchase the Inclusive Access Materials from the Defendants. The Retailer Defendants actively

participated in the conspiracy and shared the Publisher Defendants’ conspiratorial motive to boost

their profits by eliminating competition and maintaining and raising prices for Inclusive Access

Materials.

       9.       The success of Defendants’ scheme relied on the Inclusive Access agreements

themselves, which incentivized Colleges to enforce a de facto requirement that Plaintiffs and Class

Members purchase “access codes” for Inclusive Access Materials only from the Publisher

Defendants and/or the Retailer Defendants, through a proprietary platform. Maximizing

institutional support was also critical to Defendants’ scheme because a federal law requires any

College offering courses using digital access programs such as Inclusive Access to allow students

enrolled in those classes to “opt out” of any such program and obtain their books and suppliers

from whatever source, and in whatever format, the students choose.

       10.      However, Defendants intentionally designed their products and offerings, and

implemented policies, to make the opt-out process difficult or untenable. For example, the

Inclusive Access Materials include, among other things, homework and quizzes that are not

otherwise available. Therefore, if a student “opted-out” of Inclusive Access, they would be unable

to complete that portion of the coursework and in situations where the homework represents a set




                                                 4
          Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 7 of 38




percentage of that student’s overall grade (e.g., 20 percent), the student would be effectively

agreeing to a zero for that portion of their overall grade by opting-out.

       11.      Another method of reinforcing the conspiracy involved restricting how Plaintiffs

and Class Members purchased Inclusive Access Materials. Defendant Publishers intentionally

limited how students taking Inclusive Access courses could purchase the “access codes” for a

given course. Students could either directly pay the Publisher Defendants for the Inclusive Access

“access codes” for a given course, or they could purchase access codes directly from an official

on-campus bookstore, which, more often than not, was run by one of the Retailer Defendants. In

addition, in some circumstances, the Defendants worked with the Colleges so that the fee for the

Inclusive Access Materials was charged by the College itself, with the charge being added directly

to the student’s account immediately upon expiration of the “add/drop” period for the course. Some

Colleges automatically added charges for the Inclusive Access codes to the student’s overall

College fees.

       12.      Defendants collectively promoted and implemented Inclusive Access for the

specific purpose of destroying competition, limiting supply, and controlling and raising prices for

Inclusive Access Materials. Defendants were able to implement their conspiracy as a result of their

market dominance and through their ability to easily meet and collude through trade associations

and at industry events, and through their joint promotion of Inclusive Access to Colleges. Rather

than competing and taking market share from one another, Defendants worked toward a common

goal of monopolizing the market, which has allowed them to charge students higher prices for

Course Materials with no procompetitive justifications for their collusive conduct.

       13.      Defendants’ conspiracy has suppressed competition, reduced student-consumer

choice, and raised prices for course materials, resulting in antitrust injury to Plaintiffs and the



                                                  5
          Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 8 of 38




proposed Class in the form of overcharge damages. The conduct at issue here began no later than

January 1, 2016 and continues into the present (the “Class Period”).

                              II.     JURISDICTION AND VENUE

       14.     Plaintiffs brings claims under Sections 1 and 2 of the Sherman Antitrust Act, 15

U.S.C. §§ 1 and 2, seeking treble damages pursuant to Section 4 of the Clayton Antitrust Act, 15

U.S.C. § 15. Plaintiffs also brings claims under Section 16 of the Clayton Act, 15 U.S.C. § 26, to

obtain injunctive relief and to recover the costs of suit, including reasonable attorneys’ fees, for

the injuries sustained by Plaintiffs and all others similarly situated.

       15.     This Court has subject matter jurisdiction over these claims under Section 16 of the

Clayton Act, 15 U.S.C. § 26, as well as under 28 U.S.C. §§ 1331, 1337.

       16.     This Court has personal jurisdiction over each Defendant on several grounds: (1)

Defendants Pearson and Barnes & Noble have their principal places of business in, and transact

substantial business in New Jersey, (2) Defendants Cengage, McGraw, and Follett all transact

substantial business in New Jersey, and (3) Defendants Cengage, McGraw, and Follett herein all

conspired with New Jersey-based Defendants Pearson and B&N, and (4) Defendants committed

acts in furtherance of the conspiracy in New Jersey.

       17.     Venue is proper in this District because Defendants Pearson and Barnes & Noble

have their corporate headquarters in this District and because all of the Defendants transact a

substantial amount of business in this District, conspired to exclude and restrain competition in

this District, and continue to affect a substantial amount of trade and commerce in this District.

                                       III.    THE PARTIES

       18.     Plaintiff Alexandra Pelletier is a resident of Wanaque, New Jersey. During the

Class Period, Ms. Pelletier has been, and continues to be, a College student taking higher education



                                                   6
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 9 of 38




courses where she is required to purchase Course Materials, including Inclusive Access Materials,

and did, in fact, purchase those materials directly from one or more of the Defendants.

       19.     Plaintiff Joan Padden is a resident of Blue Bell, Pennsylvania. During the Class

Period, Ms. Padden has been, and continues to be, a College student taking higher education

courses where she was required to purchase Course Materials including Inclusive Access

Materials, and did, in fact, purchase those materials directly from one or more of the Defendants.

       20.     Plaintiff M. Samantha Pak is a resident of Ambler, Pennsylvania. During the Class

Period, Ms. Pak has been, and continues to be, a College student taking higher education courses

where she was required to purchase Course Materials including Inclusive Access Materials, and

did, in fact, purchase those materials directly from one or more of the Defendants.

       21.     Defendant McGraw-Hill Global Education Holdings is a Delaware LLC based in

New York, NY that publishes college textbooks and Course Materials, including Inclusive Access

Materials.

       22.     Defendant Pearson Education, Inc. is a Delaware corporation based in Upper

Saddle River, NJ that publishes college textbooks and Course Materials, including Inclusive

Access Materials.

       23.     Defendant Cengage Learning, Inc. is a Delaware corporation based in Boston, MA

that publishes college textbooks and Course Materials, including Inclusive Access Materials.

       24.     Defendant Educational Publishers Enforcement Group (“EPEG”) is an entity

created, financed and operated by the Publisher Defendants throughout the entire Class Period,

and may be served with summons pursuant to Federal Rule of Civil Procedure 4 through its

members, the Publisher Defendants.        EPEG provided the Publisher Defendants with the

opportunities and means to create, implement and maintain the conspiracy alleged herein. As



                                                7
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 10 of 38




detailed below, this included the development and “enforcement” of so-called Anti-Counterfeit

Best Practices (the “EPEG Guidelines”), which the Publisher Defendants claim are for the purpose

of eliminating counterfeit textbooks in the marketplace. In actuality, the EPEG Guidelines are a

pretext Defendants used to control who can buy and resell the Publisher Defendants’ Course

Materials, further cementing the Publisher Defendants’ collusive efforts to reduce the supply and

access to, and raise prices for, Course Materials, including Inclusive Access Materials.

       25.     Defendant Barnes & Noble Education, Inc., the parent company of defendant

Barnes & Noble College Booksellers, LLC., is a Delaware corporation based in Basking Ridge,

NJ that was spun off from Barnes & Noble, Inc. in 2015.

       26.     Defendant Barnes & Noble College Booksellers, LLC is a Delaware LLC based in

Basking Ridge, NJ that operates Barnes & Noble campus bookstores nationwide and sells Course

Materials, including Inclusive Access Materials, through those bookstores.

       27.     Defendant Follett Higher Education Group is an Illinois corporation based in

Westchester, IL that operates Follett’s campus bookstores nationwide and sells Course Materials,

including Inclusive Access Materials, through those bookstores.

                             IV.     INTERSTATE COMMERCE

       28.     Defendants’ actions have had a significant effect on interstate commerce in the

Course Materials industry nationwide.

       29.     The Publisher Defendants – Cengage, McGraw, and Pearson – each sell Course

Materials, including Inclusive Access Materials, to students (including Plaintiffs and Class

Members) in all 50 states and the District of Columbia.




                                                8
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 11 of 38




       30.     Defendant Barnes & Noble has on-campus college bookstores in 43 states. On

information and belief, Barnes & Noble sells Course Materials including Inclusive Access

Materials to students such as Plaintiffs and Class Members in all 43 of those states.

       31.     Defendant Follett has on-campus college bookstores in 48 states. On information

and belief, Follett sells Course Materials including Inclusive Access Materials to students such as

Plaintiffs and Class Members in all 48 of those states.

       32.     The conspiracy herein had a substantial effect on the national market for Course

Materials including Inclusive Access materials.

                              V.      FACTUAL ALLEGATIONS

       33.     Plaintiffs incorporates by reference, as if fully set forth herein, the previous

allegations contained in this complaint. Plaintiffs further allege the following.

A.     Market Overview.

       34.     Publishers, including the Publisher Defendants, produce Course Materials and are

competitors or potential competitors of one another. Historically, there were numerous publishers

of Course Materials but after market consolidation beginning in the 1990s the largest five

publishers ended up with somewhat over 80 percent of industry sales. More recently, the three

largest publishers of Course Materials in the United States, the Publisher Defendants, controlled

in excess of 80 percent of U.S. Course Materials sales.

       35.     In May of 2019, Cengage and McGraw-Hill announced a planned merger that

would have further concentrated the industry by combining the second and third-largest publishers

of Course Materials into an entity with reportedly a combined 45 percent market share. Defendant

Pearson controls approximately 40 percent of the course materials market. The proposed merger,

which would have created an effective duopoly, was highly contested by public interest groups,



                                                  9
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 12 of 38




student groups, and student governments. A letter from six U.S. Senators to the Department of

Justice expressed concern over the proposed merger in view of rising textbook costs, noting “the

highly consolidated nature of the textbook industry,” which is “overwhelmingly dominated by a

small number of companies.” Eventually, under pressure from the Department of Justice and the

competition authority in the United Kingdom, the parties abandoned the merger.

       36.     Publishers sell Course Materials themselves directly and also through retailers,

including the Retailer Defendants. Some Colleges operate their own on-campus bookstores but

those that do not outsource the running of their on-campus bookstores to a separate retailer, which

typically signs a lease and pays for the right to operate the College’s on-campus bookstore.

       37.     The Retailer Defendants are the largest retailers in the market for Course Materials.

They currently control an estimated 57 percent of the lease-operated College on-campus

bookstores (which represents an estimated 64 percent of College students). The Retailer

Defendants, in recent years, have significantly increased the amount they are willing to pay to

become the lease-operated retailer at a College. Because of the profitability of these opportunities,

the Retailer Defendants now often pay millions of dollars to obtain even one on-campus location.

The Retailer Defendants often have direct access to the College’s computer systems giving them

the ability to directly access a student’s accounts so that they can take federal financial aid as

payment for purchases of Course Materials.

       38.     Independent retailers, including both online sellers and brick-and-mortar stores,

compete with the Retailer Defendants to sell (and rent) Course Materials to College students.

B.     Pre-Conspiracy Course Materials Market.

       39.     Historically, students bought new or used printed Course Materials from on-

campus or off-campus bookstores, or they bought used Course Materials from friends or other



                                                 10
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 13 of 38




students. Originally Course Materials were limited to printed textbooks; over time Course

Materials included printed textbooks and additional materials for students’ course work such as

workbooks, homework and quizzes; and ultimately Course Materials grew to include digital

Course Materials which served as alternatives to traditional, printed Course Materials.

       40.     Originally, various retailers engaged in full and open competition for student

purchases of Course Materials. Colleges, primarily faculty members, selected course materials;

publishers made such course materials available to all retailers at the same price and under similar

terms; and students could then search for the best price. Students bought Course Materials from

on-campus and off-campus retailers and other students. Some students even chose not to buy some

of the Course Materials at all.

       41.     There was also a thriving secondary market for Course Materials where students

who purchased printed Course Materials could resell those materials (thereby recouping some of

their original costs) to other students or sell them back to retailers who then, in turn, resold them

to students at significantly reduced prices (creating opportunities for students to purchase cheaper

used Course Materials). From 1997 to 2007, College bookstores reportedly sold used books at an

average of just under 75 percent of new textbook prices.

       42.     As the prominence of online selling grew, students were provided with even more

options, traditional brick-and-mortar retailers – e.g., on-campus and off-campus bookstores – were

forced to compete with online retailers including Amazon, e-bay, Craigslist, Chegg, and others.

As digital Course Materials developed, students could still buy them from these online sources and

other retailers. To buy those Course Materials, students often purchases access codes (or unique

serial numbers) that they could then use to unlock the digital Course Materials. In addition, with




                                                 11
            Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 14 of 38




the advent of digital Course Materials and the prevalence of online retailers, students eventually

were able to rent Course Materials.

       43.      As students moved to online purchasing or renting, they were able to rely on an

assigned textbook’s “International Standard Book Number” (“ISBN”) – a unique product identifier

used by publishers and others in the bookselling supply chain which identifies the registrant as

well as the specific title, edition and format of each book – to ensure they were buying the correct

Course Materials and locate those materials at the most competitive prices.

       44.      All of these developments led to checks on the previously escalating prices of

Course Materials. As a result, student spending on Course Materials began to decline and the

Publisher Defendants and Retailer Defendants began to face declining sales, revenue and profits.

       45.      At each step of the way, publishers sought ways to reduce competition. These

efforts included, among other things, updating textbooks annually with small to meaningless

changes or marketing “custom books” which were also updated annually with minimal alterations.

Publishers would obtain unique ISBNs for these minimally altered books, create “one time” access

codes, and/or add sales terms forbidding resale. The purpose of the custom books and related

Course Materials was to hinder students from obtaining used or second-hand Course Materials.

       46.      Initially, independent bookstores and other retailers could still obtain access to the

same “custom book” Course Materials from the Publishers at the same cost as on-campus retailers,

including the Retailer Defendants. Therefore, although the used market for Course Materials was

hindered, retail competition still existed for the purchase and renting of new Course Materials and

independent or on-line booksellers could still compete with on-campus booksellers by offering

better prices, sales terms, or rental selections, thereby maintaining other shopping options for

students.



                                                 12
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 15 of 38




C.     EPEG and Development of Inclusive Access.

       47.     In 2016, the Publisher Defendants formed EPEG with the stated purpose of fighting

textbook counterfeiting. However, EPEG’s actual purpose was to give the Publisher Defendants

the opportunity to communicate with one another regarding stagnating and/or declining prices for

Course Materials and to facilitate their collusive efforts to impose pretextual anti-counterfeiting

policies that helped restrict competition for Course Materials. All three Publisher Defendants are

EPEG members and have been since its inception.

       48.     The Publisher Defendants and EPEG developed the EPEG Guidelines, that, in

effect, limit which retailers are permitted to sell Course Materials, thereby helping the Publisher

Defendants to control the market and to charge higher prices by arbitrarily designating off-campus

and online booksellers, who primarily sell used books, to be in violation of, or not compliant with,

EPEG Guidelines.

       49.     EPEG created a “white list” of acceptable retailers, and encouraged its membership

to refuse to sell to anyone not on the white list, as a way of reducing competition from off-campus

and online sellers, whose absence from the white list was meant to show that they were allegedly

engaged in counterfeiting when, in actuality, they were only competing.             EPEG actively

participated in, and facilitated, the Publisher Defendants’ collusive implementation of a new

program: “Inclusive Access.” EPEG allowed the Publisher Defendants to enforce the terms of

Inclusive Access pursuant to their conspiracy to raise and maintain prices for the Inclusive Access

Course Materials, and eliminate competition from off-campus and online retailers.

D.     The Implementation of Inclusive Access.

       50.     Inclusive Access is a method of providing Course Materials to students where

students, like Plaintiffs and Class Members, pay for a code that gives them electronic access to the



                                                13
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 16 of 38




Publisher Defendants’ digital textbook and other digital Course Materials. The Inclusive Access

Materials typically include Course Materials such as reading assignments and homework that are

needed to pass the course and are not available except through Inclusive Access. Access to

Inclusive Access Materials expires at the end of the semester or a defined period of time.

       51.     The Inclusive Access Materials can only be obtained directly from Publisher

Defendants or directly from an on-campus bookstore, often operated by a Retailer Defendant.

Students are typically unable to buy the Inclusive Access Materials from any other sources because

the Publisher Defendants refuse to make them available to off-campus bookstores or online sellers.

Thus, students are effectively required to buy the Inclusive Access Materials from the Publisher

Defendants or Retailer Defendants to pass the class, and while federal law gives them the right to

opt-out of buying Inclusive Access Materials, Defendants’ conspiracy ensured that any student

opting out of buying Inclusive Access Materials risks getting a worse grade in the course because

he or she would be unable to complete necessary assignments and homework.

       52.     For Inclusive Access, there is no choice of format or delivery method. Instead, the

delivery method and format are purposefully and artificially restricted as follows: Through

Inclusive Access, students are provided with time-limited access (typically a single semester) to

the Publishers’ online materials, which can be “turned on” for the student’s account, either by the

Publisher or sometimes directly by the Retailer Defendants. The Inclusive Access Materials could

be offered in other formats and made available through other outlets but for the unlawful and

anticompetitive conduct of the Defendants.

       53.     When enrolled in classes that require Inclusive Access Materials, a student will

sometimes pay the Publisher Defendants or Retailer Defendants directly for the materials. Other

times, a “course fee” is automatically added to the student’s tuition bill to pay the Publisher



                                                14
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 17 of 38




Defendants for the Inclusive Access Materials for that student and still other times, the student’s

spending account at their College is directly billed for the Inclusive Access Materials the day after

the “drop/add” period ends (this is sometimes called “Immediate Access”). Defendants have

developed and pushed this billing system to further prevent students from “opting out” of

purchasing the Inclusive Access Materials.

       54.      Defendants have developed and pushed agreements with Colleges that make

Inclusive Access the default option for Course Materials. Having this captive market with little to

no competition, the Publisher Defendants have continually sought to increase the number of

Colleges, and classes at those Colleges, requiring the use of Inclusive Access Materials. The

Publisher Defendants’ goal is to move all Colleges and classes to 100 percent Inclusive Access

Materials.

       55.     The effect of Inclusive Access is to exclude any competition for Inclusive Access

Materials by eliminating any other sources for students to purchase Inclusive Access Materials

including the secondary market that typically exists for Course Materials.

       56.     Inclusive Access has allowed the Defendants to slow or stop the decline in prices,

revenue and profits that resulted from price competition. Instead, as a result of their unlawful

conspiracy to restrain trade, Defendants have been able stabilize, maintain and increase prices,

revenue and profits through the growing number of courses that now require Inclusive Access

Materials.

E.     Agreements Among Defendants to Implement Inclusive Access.

       57.     By agreeing to move toward only selling Inclusive Access Materials, the Publisher

Defendants collectively eliminated competition and used their market power to monopolize the

relevant market(s). Then, by agreeing that, besides direct sales to students, the only sales of



                                                 15
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 18 of 38




Inclusive Access Materials would be to on-campus retailers, including the Retailer Defendants,

they prevented other retailers from obtaining Inclusive Access Materials and restricted access to

the relevant market(s).

       58.     The Defendants’ anticompetitive actions have created the ultimate captive market

where all students must buy all new Inclusive Access Materials every semester and can only buy

those materials from the Defendants. The Publisher Defendants did not independently arrive at

this decision to create a standardized and “new” market for Inclusive Access Materials. Senior

executives of the Defendants frequently and privately communicated with one another in

furtherance of the conspiracy. Their conversations included the joint mechanics of the Inclusive

Access scheme, such as focusing on the classes that have the highest student enrollment and

therefore the largest economic impact on the Publisher Defendants. They also discussed

furtherance of their joint goal to eliminate the secondary market, monopolize the relevant markets,

and boycott certain retailers.

       59.     The Publisher Defendants entered into one or more horizontal agreements with each

other to monopolize the relevant market(s), and to conduct a group boycott of, and concerted

refusal to deal with, retailers other than the Retailer Defendants.

       60.     The Publisher Defendants entered into agreements with Colleges that incentive the

Colleges to convert as many classes as possible to Inclusive Access. For example, the agreements

may require the College to maintain a certain percentage of students enrolled in classes using

Inclusive Access Materials or lose offered “discounts” for those materials.

       61.     The Publisher Defendants included the Retailer Defendants in their plan to hasten

the move of as many classes from typical Course Materials to Inclusive Access Materials as

possible. The Publishers used agreements, including exclusive dealing arrangements, with the



                                                 16
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 19 of 38




Retailer Defendants to promote an exclusive relationship and effectively make Inclusive Access

Materials the only option. Through these agreements, the Publisher Defendants agreed not to sell

Inclusive Access Materials to retailers other than the Retailer Defendants. As a result, the Retailer

Defendants received the sales from students for those classes every semester, and shared the

revenue from those sales with the Publisher Defendants.

       62.     The agreements with Publisher Defendants were very profitable for the Retailer

Defendants. Often, the Retailer Defendants are required, under agreements they have with the

Colleges, to make payments to the College representing a percentage of gross sales. In some

instances, these agreements provide for a lesser percentage to be paid for sales of electronic Course

Materials (including Inclusive Access Materials) than they do for the sale of printed Court

Materials.

       63.     To further the conspiracy, the Retailer Defendants provided the Publisher

Defendants with their full cooperation and participation in the conspiracy, including pushing

Inclusive Access Materials at Colleges. Prior to the growth of Inclusive Access, the Retailer

Defendants had an average capture rate of 35-40 percent of student purchases of Course Materials

at a College. Their new arrangement effectively eliminated all substitute sources for Course

Materials with respect to classes with Inclusive Access and any potential competition on price.

Through the Retailer Defendants’ agreement to join the Publisher Defendants in their scheme to

move the market to Inclusive Access Materials, they secured themselves a position as the exclusive

retail providers of Inclusive Access Materials.

F.     Defendants’ Conduct Has Harmed Competition, Resulted in Supra-Competitive
       Prices and Has No Pro-Competitive Justification.

       64.     The anticompetitive actions of the Defendants have had the effect of restraining,

suppressing, and eliminating competition in the sale of Inclusive Access Materials. The

                                                  17
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 20 of 38




Defendants’ conduct adversely affected competition and injured the Plaintiffs and the Proposed

Class by: (i) reducing or eliminating the output of and access to Inclusive Access Materials; (ii)

eliminating or significantly reducing price competition for Inclusive Access Materials; (iii)

impeding or blocking the ability of actual or potential competitors to enter or expand sales in the

relevant market; (iv) significantly raising barriers to entry for rivals; (v) reducing consumer choice

among products and competing retailers; (vi) reducing quality and stifling innovation for Course

Materials including Inclusive Access Materials; and (vii) artificially inflating the price of Inclusive

Access Materials above competitive levels.

       65.     Absent the Defendants’ anticompetitive conduct and the substantial foreclosure and

reduction of effective competition caused by such conduct, the Defendants would have faced

additional competition.

       66.     There are no legitimate pro-competitive justifications for the Defendants’ conduct

or any that outweigh the substantial anticompetitive effects of that conduct. Contrary to

Defendants’ representations, Inclusive Access does not represent any innovation, technological

advancement, or cost savings to students. The Inclusive Access scheme is merely a limitation on

access, which is not procompetitive and results in fewer choices and increased prices for student-

consumers. The access limitation actually diminishes the student’s experience and purchasing

options. The access limitation also subtracts from competition in the marketplace, as other retailers

have no ability to obtain or sell the Inclusive Access Materials.

G.     Continuing Violation.

       67.     As detailed above, the Defendants have engaged in an ongoing conspiracy to

restrain trade, including by eliminating competition, controlling the market, monopolizing the




                                                  18
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 21 of 38




market, raising pricing, and eliminating substitute products through repeated overt acts in

furtherance of such conspiracy.

       68.     Each sale of Inclusive Access Materials by the Publisher Defendants and/or Retailer

Defendants is an act in furtherance of the conspiracy. Defendants’ ongoing anticompetitive

conduct has caused and continues to cause harm to Plaintiffs and members of the proposed Class

including through payment of supra-competitive prices for Inclusive Access Materials.

       69.     The Defendants’ continued communications and advancement of the conspiracy,

as evidenced by the continued operations of EPEG and continued communications in furtherance

of the conspiracy are overt acts in furtherance of the ongoing conspiracy.

H.     The Recent Investigation Revealed the Highly Concentrated Nature of the Industry.

       70.     The proposed merger between competitors Cengage and McGraw-Hill sparked an

investigation of those companies. On July 1, 2019, the Department of Justice sent a second request

for information to the companies, signaling further government investigation of that arrangement.

       71.     Since then, on March 10, 2020, U.S. Representatives David Cicilline and Jan

Shakowski wrote to the Department of Justice, requesting that it "closely scrutinize" the proposed

merger. The letter pointed out the industry's “excessive level of consolidation.” The letter also

expressed concern that the “‘inclusive access’ model” may remove price-shopping and prevent

textbook resales, “destroying the cost-lowering effect of the secondary textbook market.”

       72.     More recently, on April 24, 2020, six U.S. Senators wrote to the Department of

Justice, sharing “serious concerns regarding the proposed merger.” The letter pointed out the

“highly consolidated nature of the textbook industry,” the problem of “inclusive access,” and

“strong incentives to collude rather than compete” if the merger was completed.




                                                19
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 22 of 38




       73.     The United Kingdom’s Competition & Markets Authority also investigated the

Cengage and McGraw-Hill merger. On March 20, 2020, that agency announced it had referred the

merger for a Phase 2 investigation. On April 1, 2020, the agency announced a three-week delay in

its investigation “as the Parties were considering their next steps,” including “whether to abandon

the arrangements which are the subject of the reference.” The agency said it “reasonably believes

that the arrangements in question might be abandoned.” Accordingly, it granted the delay. The

companies’ spokesperson said the request allowed them to focus on their “ongoing” discussions

with the U.S. Department of Justice.

       74.     On May 4, 2020, McGraw-Hill and Cengage announced they were abandoning the

merger. Cengage cited prolonged regulatory review as well as inability to agree with the

Department of Justice on a package of divestitures.

                                 VI.     RELEVANT MARKET

       75.     Plaintiffs allege that Defendants’ conduct was per se illegal: the Publisher

Defendants and Retailer Defendants (1) colluded to establish and operate the Inclusive Access

system in order to restrict the supply of Inclusive Access Materials and monopolize the market for

Inclusive Access Materials so that they could raise prices, and (2) have effectively established a

group boycott to prevent Inclusive Access Materials from being sold through any other sources.

However, to the extent that Plaintiffs’ claims must proceed under the rule of reason or otherwise

require the definition of a relevant market, Plaintiffs set forth that relevant market here.

       76.     The relevant product market for the purposes of the antitrust claims in this action

is the market for Inclusive Access Materials (the “Inclusive Access Market”).




                                                  20
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 23 of 38




        77.     The Inclusive Access conspiracy by Defendants seeks to use Inclusive Access to

eliminate competition from new and used Course Materials in printed form, electronic versions of

Course Materials, and Course Materials in whatever form sold by other online and physical sellers.

        78.     On information and belief, the Publisher Defendants have a market share of over

90 percent in the Inclusive Access Market.

        79.     The Inclusive Access Market is a product market consisting only of Inclusive

Access Materials. There are no substitutes for Inclusive Access Materials. The availability of other

sources of new or used Course Materials does not constrain the price of Inclusive Access Materials

because students are not allowed to purchase those Course Materials in place of the Inclusive

Access Materials. Inclusive Access Materials can only be purchased directly from the Publisher

Defendants or from official on-campus retailers, whether run by the Retailer Defendants or by a

College itself. Inclusive Access Materials are generally not available from any other source, or in

the rare instances when they are, they are more expensive. Therefore, the isolated availability of

Inclusive Access Materials from other sources does not constrain the supra-competitive prices

charged by official on-campus retailers.

        80.     At all relevant times, the Publisher Defendants had substantial market power in the

Inclusive Access Market. The Publisher Defendants had the power to maintain the price of

Inclusive Access materials at supra-competitive levels, and to do so profitably without losing

substantial sales.

        81.     The relevant geographic market is the United States. The relevant geographic

submarkets are the markets for Inclusive Access Materials at each individual College. Students at

one College cannot purchase Inclusive Access Materials from other Colleges, and generally cannot




                                                21
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 24 of 38




purchase them from other sources at all other than the relevant Publisher Defendant or their own

on-campus bookstore.

       82.     Therefore, the official on-campus bookstore at each College has an effective total

monopoly on the Inclusive Access Market for that College submarket.

       83.     At all relevant times, the Retailer Defendants had substantial market power in the

Inclusive Access Market at all Colleges in which they operate official on-campus bookstores. The

Retailer Defendants had the power to maintain the price of Inclusive Access Materials on those

campuses at supra-competitive levels, and to do so profitably without losing substantial sales.

       84.     The Retailer Defendants have over a 50 percent market share in the percentage of

official on-campus bookstores that they operate nationwide, and they serve nearly two-thirds of

the nation’s College students. Accordingly, they control a dominant market share in the overall

Inclusive Access Market.

       85.     The Inclusive Access Market is susceptible to collusion due to the small number of

dominant publishers, the monopoly position of on-campus bookstores, the captive market of

students who are required to purchase the Inclusive Access Materials to pass their classes, and

high barriers to entry due to, among other things, Publisher Defendants’ and Retailer Defendants’

longstanding relationships with textbook authors, professors assigning Course Materials, and

Colleges.

       86.     If the Defendants’ actions are not enjoined, the Inclusive Access Market is likely

to take over more and more of College Course Materials sales, resulting in higher prices and

reduced choice for more students on more campuses and in more of their courses.




                                                22
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 25 of 38




                           VII.    CLASS ACTION ALLEGATIONS

       87.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3) seeking damages and

injunctive relief pursuant to federal antitrust law for the following class:

               All persons and entities who purchased Inclusive Access Materials
               directly from the Defendants for personal use in the United States
               during the Class Period.

               Specifically excluded from the Class are Defendants, their
               subsidiaries, parents, affiliates, joint ventures, and employees and
               co-conspirators; federal governmental entities and instrumentalities;
               states and their subdivisions, agencies, and instrumentalities; and
               any judge(s) or jurors assigned to this case.

       88.     The Class Period is from January 1, 2016 until the effects of Defendants’

conspiracy end (“Class Period”).

       89.     Plaintiffs are direct purchasers from one or more of the Defendants.

       90.     Class Identity: The above-defined Class is readily identifiable and ascertainable

and a Class for which identifying records should exist.

       91.     Numerosity: Plaintiffs do not know the exact number of class members because

such information is presently in the exclusive control of Defendants, their co-conspirators, and

other entities. Plaintiffs believes that due to the nature of the trade and commerce involved, there

are thousands of class members geographically disbursed throughout the United States and that

joinder of all class members is impracticable.

       92.     Typicality: Plaintiffs’ claims are typical of the claims of the members of the Class

because Plaintiffs purchased Inclusive Access Materials directly from one or more of the

Defendants for personal use. Therefore, Plaintiffs’ claims arise from the same common course of

conduct giving rise to the claims of the Class and the relief sought is common to the Class.



                                                  23
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 26 of 38




       93.     Common Questions Predominate:               Common questions of law and fact

predominate, including, but not limited to:

               (a)    Whether the Publisher Defendants and Retailer Defendants agreed to

                      promote, implement and enforce the Inclusive Access system;

               (b)    Whether the Publisher Defendants agreed among themselves to fix, raise,

                      stabilize or maintain the price of Inclusive Access Materials;

               (c)    Whether the Publisher Defendants conspired to unreasonably restrain trade

                      by artificially limiting the ability of Plaintiffs and the Class to obtain

                      Inclusive Access Material substitutes and by artificially reducing the supply

                      of Inclusive Access Materials;

               (d)    Whether the Publisher Defendants concertedly refused to deal with

                      independent retailers;

               (e)    Whether the Retailer Defendants conspired to fix, raise, stabilize, or

                      maintain the price of Inclusive Access Materials under the Inclusive Access

                      system;

               (f)    Whether the Retailer Defendants conspired to unreasonably restrain trade

                      by artificially limiting the ability of Plaintiffs and the Class to obtain

                      Inclusive Access Material substitutes and by artificially reducing the supply

                      of Inclusive Access Materials;

               (g)    Whether Defendants engaged in an overarching conspiracy among

                      themselves to fix, raise, maintain, or stabilize the price of Inclusive Access

                      Materials, or to unreasonably restrain trade by artificially limiting the ability




                                                24
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 27 of 38




                       of Plaintiffs and the Class to obtain Inclusive Access Material substitutes

                       and by artificially reducing the supply of Inclusive Access Materials;

               (h)     Whether Defendants engaged in exclusive dealings and other restrictive,

                       exclusionary, unfair, and anticompetitive conduct;

               (i)     The identity of the conspiracy’s participants;

               (j)     The duration and extent of the conspiracy alleged in this complaint and the

                       acts performed by Defendants and their co-conspirators in furtherance of

                       the conspiracy;

               (k)     Whether the alleged conspiracies violated federal antitrust laws;

               (l)     Whether the Defendants’ conduct caused injury to the business or property

                       of the Plaintiffs and other Class members;

               (m)     The effect of the alleged conspiracies on capacity, supply, and access in the

                       market for Inclusive Access Materials at Colleges;

               (n)     The appropriate class-wide measure of damages; and

               (o)     Whether Plaintiffs and other members of the Class are entitled to, among

                       other things, injunctive relief, and if so, the nature and extent of such

                       injunctive relief.

       94.     These and other questions of law or fact, which are common to the members of the

Class, predominate over any questions affecting only individual members of the Class.

       95.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs’ interest is aligned with, and not antagonistic to, those of the other members of the Class

who directly purchased Inclusive Access Materials from the Defendants. Plaintiffs have retained




                                                 25
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 28 of 38




counsel competent and experienced in prosecuting class actions and antitrust litigation to represent

them and the Class.

       96.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this controversy since individual joinder of all damaged members of the

Class is impractical. Prosecution as a class action will eliminate the possibility of duplicative

litigation. The relatively small damages suffered by individual members of the Class compared to

the expense and burden of individual prosecution of the claims asserted in this litigation means

that, absent a class action, it would not be feasible for members of the Class to seek redress for the

violations of law alleged in this complaint. Individual litigation presents the potential for

inconsistent or contradictory judgments and would greatly magnify the delay and expense to all

parties and to the court system. Therefore, a class action presents far fewer case management

difficulties than individual litigation and will provide the benefits of unitary adjudication, economy

of scale, and comprehensive supervision by a single court.

       97.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.

       98.     Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief appropriate with respect to the Class as a whole.

                                  VIII. ANTITRUST INJURY

       99.     The actions by Defendants have harmed Plaintiffs and members of the Class who

attended institutions using Inclusive Access because it effectively forced Plaintiffs and Class

Members to purchase Inclusive Access Materials directly from the Publisher Defendants and/or

the Retailer Defendants at prices that were higher than they otherwise would be if those Inclusive



                                                 26
          Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 29 of 38




Access Materials were available in multiple formats and from multiple sources in a competitive

market.

       100.    Absent Defendants’ conduct, Plaintiffs and Class members would have numerous

alternatives when purchasing Course Materials. For instance, third-party retailers have

traditionally offered new and used versions of Course Materials, as well as rental options. Third-

party retailers even provided students the option to purchase electronic versions of the relevant

Course Materials. Students also have developed their own informal market for Course Materials,

selling or exchanging prior course materials on websites like e-Bay, Facebook Marketplace, or

Craigslist. Genuine competition between those alternative options and the Inclusive Access Market

would lower prices for Course Materials.

       101.    Consequently, Plaintiffs and Class Members have suffered antitrust injury as a

result of Defendants’ conduct.

                          IX.    FRAUDULENT CONCEALMENT

       102.    The Defendants concealed their conspiracy from Plaintiffs and other members of

the Class. The Defendants’ actions in developing and implementing the Inclusive Access

conspiracy occurred in private communications, including through trade associations that claimed

publicly to have other purposes. The Defendants’ public statements promoted Inclusive Access to

students and universities as being a technological advance, being cheaper, or being a response to

consumer demand. Defendants did not disclose that Inclusive Access was in fact part of a

conspiracy they engineered to raise prices and increase profits by eliminating competition.

       103.    Plaintiffs and other members of the Class did not have access to information that

would have alerted them to the existence of the conspiracy between the Publisher Defendants and

Retailer Defendants. A student who was instructed that the Course Materials for a certain course



                                               27
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 30 of 38




would only be available as Inclusive Access Materials would not reasonably suspect that it was

the result of a conspiracy to increase profits by eliminating competition at the students’ expense.

        104.      In light of the above, the Publisher Defendants and Retailer Defendants’ knowing

and active efforts to conceal the conspiracy and the conduct behind it should be deemed to toll any

statute of limitations herein, and to estop Defendants from using any statute of limitations defense

in this action.

                                   X.      CLAIMS FOR RELIEF

                                               COUNT I

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (15 U.S.C. § 1)
                   CONSPIRACY IN RESTRAINT OF TRADE

        105.      Plaintiffs repeat and reiterate each of the allegations contained in the paragraphs

above as if fully set forth herein.

        106.      Beginning at a time currently unknown to Plaintiffs, but at least as early as January

1, 2016, and continuing through the present, the Publisher Defendants and their co-conspirators

entered into a continuing agreement, understanding, and conspiracy in restraint of trade to

artificially fix, raise, stabilize, and maintain the prices in the Inclusive Access Market, to end price

competition, and to limit competition in the United States, including from other publishers,

retailers, and used book sellers, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        107.      The Publisher Defendants colluded to restrain trade in Course Materials through

the Inclusive Access conspiracy described herein by, among other things: (1) working with the

Retailer Defendants and college-run bookstores to impose Inclusive Access, (2) arranging to have

Colleges promote the purchase of Inclusive Access Materials by students, (3) making it impossible

for students in Inclusive Access courses to obtain Inclusive Access Materials elsewhere or in a

different form, and (4) refusing to sell Inclusive Access Materials to retailers other than official

                                                   28
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 31 of 38




on-campus bookstores, including by imposing pretextual anticounterfeiting standards, all with the

intention of eliminating competition and raising prices by establishing a captive market for

Inclusive Access Materials.

        108.    The Retailer Defendants colluded to restrain trade in Course Materials at Colleges

on which they operate official on-campus bookstores through the Inclusive Access conspiracy

described herein by, among other things: (1) working with the Publisher Defendants and to impose

Inclusive Access, (2) arranging to have Colleges promote the purchase of Inclusive Access

Materials by students, and (3) making it impossible for students in Inclusive Access courses to

obtain Inclusive Access Materials elsewhere or in a different form, all with the intention of

eliminating competition and raising prices by establishing a captive market for Inclusive Access

Materials.

        109.    As a result of the Publisher Defendants and Retailer Defendants’ Inclusive Access

conspiracy as described herein, Plaintiffs and other Class members have had to pay higher prices

for Inclusive Access Materials as a result of the elimination of competition, and it has therefore

caused them injury.

        110.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

                                            COUNT II

          VIOLATION OF SECTION 2 OF THE SHERMAN ACT (15 U.S.C. § 2)
                            MONOPOLIZATION

        111.    Plaintiffs repeat and reiterate each of the allegations contained in the paragraphs

above as if fully set forth herein.

        112.    In the Inclusive Access Market at each individual College that uses Inclusive

Access, the Publisher Defendants (and the Retailer Defendants at Colleges where they run the

                                                29
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 32 of 38




official on-campus bookstore) have monopoly power that was willfully acquired through the

conspiracy described herein rather than through any technological advantages from, or consumer

demand for, Inclusive Access Materials.

       113.    In the Inclusive Access Market at each individual College that uses Inclusive

Access and at which a Retailer Defendant runs the official on-campus bookstore, the Publisher

Defendants and Retailer Defendants acquired their monopoly power through anticompetitive and

exclusionary means including: (1) arranging to have Colleges promote the purchase of Inclusive

Access Materials by students; (3) making it impossible for students in Inclusive Access courses to

obtain Inclusive Access Materials elsewhere or in a different form; and (3) the Publisher

Defendants refusal to sell Inclusive Access Materials to retailers other than the official on-campus

bookstore run by the Retailer Defendant, including by imposing pretextual anticounterfeiting

standards.

       114.    In the Inclusive Access Market at each individual College that uses Inclusive

Access and where the College runs the official on-campus bookstore, the Publisher Defendants

acquired their monopoly power through anticompetitive and exclusionary means including: (1)

arranging to have Colleges promote the purchase of Inclusive Access Materials by students; (2)

making it impossible for students in Inclusive Access courses to obtain Inclusive Access Materials

elsewhere or in a different form; and (3) refusing to sell Inclusive Access Materials to retailers

other than the official on-campus bookstore, including by imposing pretextual anti-counterfeiting

standards.

       115.    These actions by the Publisher Defendants and Retailer Defendants have served to

create and maintain their monopoly in the Inclusive Access Market at each such College, in

violation of 15 U.S.C. §2.



                                                30
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 33 of 38




        116.    The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has

caused injury to Plaintiffs and other Class members by forcing them to pay higher prices for

Inclusive Access Materials than they would pay in a competitive market.

        117.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Ac.

                                           COUNT III

          VIOLATION OF SECTION 2 OF THE SHERMAN ACT (15 U.S.C. § 2)
                      ATTEMPTED MONOPOLIZATION

        118.    Plaintiffs repeats and reiterate each of the allegations contained in the paragraphs

above as if fully set forth herein.

        119.    In the Inclusive Access Market at each individual College that uses Inclusive

Access, the Publisher Defendants (and the Retailer Defendants at Colleges where they run the

official on-campus bookstore) engaged in predatory and anticompetitive conduct with the specific

intent of monopolizing that market, and with a dangerous probability of monopolizing that market.

        120.    In the Inclusive Access Market at each individual College that uses Inclusive

Access and at which a Retailer Defendant runs the official on-campus bookstore, the Publisher

Defendants and Retailer Defendants engaged in the following anticompetitive and exclusionary

conduct with the specific intent of monopolizing the market: (1) arranging to have Colleges

promote the purchase of Inclusive Access Materials by students; (2) making it impossible for

students in Inclusive Access courses to obtain Inclusive Access Materials elsewhere or in a

different form; and (3) the Publisher Defendants refusing to sell Inclusive Access Materials to

retailers other than the official on-campus bookstore run by the Retailer Defendant, including by

imposing pretextual anticounterfeiting standards.




                                                 31
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 34 of 38




       121.    In the Inclusive Access Market at each individual College that uses Inclusive

Access and at which the College runs the official on-campus bookstore, the Publisher Defendants

engaged in the following anticompetitive and exclusionary conduct with the specific intent of

monopolizing the market: (1) arranging to have Colleges promote the purchase of Inclusive Access

Materials by students; (2) making it impossible for students in Inclusive Access courses to obtain

Inclusive Access Materials elsewhere or in a different form; and (3) refusing to sell Inclusive

Access Materials to retailers other than the official on-campus bookstore, including by imposing

pretextual anticounterfeiting standards.

       122.    There is a dangerous probability that the Publisher Defendants’ conduct will in fact

monopolize the market for Inclusive Access Materials at Colleges that use Inclusive Access, and

that the Retailer Defendants’ conduct will in fact monopolize the market for Inclusive Access

Materials at the Colleges at which they operate the official on-campus bookstores, since through

these policies they have excluded all other possible competition from that market.

       123.    These actions by the Publisher Defendants (and Retailer Defendants where

applicable) constitutes “attempted monopolization” of the Inclusive Access Market at each such

College, in violation of 15 U.S.C. §2.

       124.    The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has

caused injury to Plaintiffs and other Class members by forcing them to pay higher prices for

Inclusive Access Materials than they would pay in a competitive market.

       125.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.




                                                32
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 35 of 38




                                           COUNT IV

          VIOLATION OF SECTION 2 OF THE SHERMAN ACT (15 U.S.C. § 2)
                       CONSPIRACY TO MONOPOLIZE

        126.    Plaintiffs repeat and reiterate each of the allegations contained in the paragraphs

above as if fully set forth herein.

        127.    The Publisher Defendants colluded to restrain trade in Inclusive Access Materials

through the Inclusive Access conspiracy described herein, with the specific intent to monopolize

the Inclusive Access Market by, among other things: (1) working with the Retailer Defendants and

college-run bookstores to impose Inclusive Access; (2) arranging to have Colleges promote the

purchase of Inclusive Access Materials by students; (3) making it impossible for students in

Inclusive Access courses to obtain Inclusive Access Materials elsewhere or in a different form;

and (4) refusing to sell Inclusive Access Materials to retailers other than the official on-campus

bookstores, including by imposing pretextual anticounterfeiting standards, all with the intention of

eliminating competition and raising prices by establishing a captive market for Inclusive Access

Materials.

        128.    The Retailer Defendants colluded to restrain trade in Inclusive Access Materials at

Colleges where they operate official on-campus bookstores through the Inclusive Access

conspiracy described herein, with the specific intent to monopolize the market for Inclusive Access

Materials at those Colleges by: (1) working with the Publisher Defendants to impose Inclusive

Access; (2) arranging to have Colleges promote the purchase of Inclusive Access Materials by

students; and (3) making it impossible for students in Inclusive Access courses to obtain Inclusive

Access Materials elsewhere, all with the intention of eliminating competition and raising prices by

establishing and exploiting a captive market for Inclusive Access Materials.




                                                33
         Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 36 of 38




       129.       The Publisher Defendants and Retailer Defendants committed overt acts in

furtherance of the conspiracy alleged herein, including entering into exclusivity agreements

between Publisher Defendants, Retailer Defendants, and Colleges, between Publisher Defendants

and Retailer Defendants, and between Publisher Defendants and Colleges.

       130.       These actions by the Publisher Defendants (and Retailer Defendants where

applicable) are a conspiracy to monopolize the Inclusive Access Market at each such College, in

violation of 15 U.S.C. §2.

       131.       The Publisher Defendants and Retailer Defendants’ conspiracy to monopolize the

Inclusive Access Market at each such College in violation of 15 U.S.C. §2 has caused injury to

Plaintiffs and other Class members by forcing them to pay higher prices for Inclusive Access

Materials than they would pay in a competitive market.

       132.       Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act

                                  XI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class of all others so similarly

situated, respectfully request judgment against Defendants as follows.

       1.         The Court determine that this action may be maintained as a class action under Rule

23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiffs to serve as Class

Representatives and their counsel of record to serve as Class Counsel, and direct that notice of this

action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class,

once certified;

       2.         The unlawful conduct, conspiracy or combination alleged herein be adjudged and

decreed in violation of Sections 1 and 2 of the Sherman Act;



                                                  34
           Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 37 of 38




          3.   Plaintiffs and the Class recover damages, with joint and several judgments in favor

of Plaintiffs and the members of the Class entered against Defendants in an amount to be trebled

to the extent the law permits;

          4.   Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any manner

continuing, maintaining, or renewing the conduct, conspiracy, or combination alleged herein, or

from entering into any other conspiracy or combination having a similar purpose of effect, and

from adopting or following any practice, plan, program, or device having a similar purpose or

effect;

          5.   Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any manner

continuing, maintaining, or renewing the sharing of highly sensitive competitive information that

permits individual identification of the competitor's information or facilitates exclusion of

competitors;

          6.   Plaintiffs and the members of the Class be awarded pre- and post-judgment interest

as provided by law, with such interest at the highest legal rate from and after the date of service of

this Complaint;

          7.   Plaintiffs and the members of the Class recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

          8.   Plaintiffs and the members of the Class have such other and further relief as the

case may require and the Court may deem just and proper.



                                                 35
        Case 1:20-cv-06848-DLC Document 1 Filed 07/23/20 Page 38 of 38




                                 JURY TRIAL DEMANDED

      Plaintiffs demand a trial by jury on all issues so triable.



Dated: July 23, 2020                                  Respectfully submitted,

                                                        /s/ Keith J. Verrier
                                                      Keith J. Verrier
                                                      Austin B. Cohen
                                                      LEVIN SEDRAN & BERMAN LLP
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106-3997
                                                      Telephone: (215) 592-1500
                                                      Facsimile: (215) 592-4663
                                                      kverrier@lfsblaw.com
                                                      acohen@lfsblaw.com

                                                      Counsel for Plaintiffs and the Proposed
                                                      Class




                                                36
